PER CURIAM
The state has petitioned this court for reconsideration of our opinion in State v. Lopez-Minjarez, 236 Or App 270, 237 P3d 223 (2010). The state correctly points out that our disposition of that case erroneously failed to remand the case for resentencing on defendant’s affirmed convictions. The state’s point is well taken; we grant the petition for reconsideration and modify our disposition accordingly.
Reconsideration allowed; former disposition withdrawn; convictions for aggravated murder and felony murder reversed and remanded; case remanded for resentencing; otherwise affirmed.